Citation Nr: 0016386	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  97-10 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for the claimed residuals 
of basal cell carcinoma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel





INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the RO.  

In March 1999, the Board found that new and material evidence 
had been received since a December 1981 rating decision and 
reopened the claim of service connection for basal cell 
carcinoma.  The Board also found that the claim was well 
grounded and remanded the case for additional development of 
the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The current evidence of record indicates that the veteran 
has a scar below that left eye as the residual of surgery to 
remove a basal cell carcinoma that is shown as likely as not 
to have the result of a lesion which developed in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
scar below the left eye as the residual of the removal of a 
basal cell carcinoma is due to disease or injury which was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for a rectal scar is plausible 
and capable of substantiation, and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim involving a rectal 
scar and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A careful review of the service medical records shows that 
they are negative for evidence of a skin problem in the area 
of the eye.  In May and June 1969, the veteran was treated 
for an infection and acne vulgaris on his back and shoulders.  
In October 1969, the veteran was seen complaining of a tender 
carbuncle on the right side of the neck.  It was diagnosed as 
an abscess, and laboratory testing revealed findings of 
Enterobacter aerogenes.  His separation examination was 
negative for any skin abnormalities.  

In September 1981, the veteran filed a claim seeking service 
connection for boils and carbuncles which allegedly resulted 
in cancer from the lancing of the boils in service.  

The submitted private medical evidence shows that, in August 
1981, the veteran underwent excision of a lesion from the 
left lower eyelid.  It was noted that the veteran had a 12-
year history of a lesion under the left eye that had recently 
become painful with a nonhealing ulcer over the area of 
previous scarring.  The lesion was a basal cell carcinoma.  

A VA outpatient report shows that the veteran sought 
treatment in September 1996 complaining of acne, headaches, 
occasional eye tearing and lower eyelid spasms.  He was 
referred to a dermatologist.  

In a February 1997 statement, an individual noted that she 
had known the veteran and his wife since January 1970.  She 
stated that she and the veteran's wife worked as nurses 
together while the veteran was in the service and that the 
veteran had had a "boil" under his eye, which had been 
excised late in 1969.  She reported that the surgical site 
never healed properly and would constantly open, bleed and 
scab over.  She described how concerned she was over the 
years and stated that she encouraged him to see a 
dermatologist.  She reported that he finally sought treatment 
in 1981.  She noted that he was initially seen by an 
internist, then by a plastic surgeon.  She described the 
treatment given.  

In a statement accompanying the Substantive Appeal, the 
veteran's wife described in detail the treatment the veteran 
allegedly received in service for a "boil" under the left 
eye.  She noted that, when the veteran was discharged from 
service, the scar from the left eye boil was very noticeable.  

In April 1999, a VA examination was conducted.  The examiner 
noted that the veteran provided the same history he had 
always given.  Specifically, he stated that, in 1969, he 
developed a nodule on the left lower eyelid which was 
diagnosed as a boil.  It reportedly was excised and drained 
but never completely healed.  In 1981, it was noted, the scab 
enlarged, and the lesion was biopsied.  The diagnosis was 
that of basal cell carcinoma, which at first was incompletely 
excised.  Following a second excision, the carcinoma was 
completely removed.  The examiner noted that a scar remained.  
The physical examination revealed a two-by-three centimeter 
scar on the left lower eyelid.  Ulceration, exfoliation and 
crusting were absent.  The examiner stated that he was not 
competent to answer questions concerning any associated 
systemic or nervous manifestations.  The diagnosis was that 
of status post excision of basal cell carcinoma with graft 
scar.  The examiner noted that the cause of basal cell 
carcinoma was ultraviolet light exposure, but that it 
probably included several other factors such as genetic 
susceptibility.  The examiner stated that a basal cell 
carcinoma could be "cystic" and present itself as a boil-
like lesion.  The examiner also stated that a basal cell 
carcinoma could also develop on a chronically nonhealing 
lesion regardless of the cause of the nonhealing.  

Another examination was conducted in October 1999.  The 
veteran provided a history that was consistent with his 
previous description.  The examiner noted that the veteran's 
excision site was well healed.  There was no evidence of 
tumor recurrence, and the site showed no erythema or 
nodularity.  There were no other suspicious lesions, although 
there were a few benign melanocytic nevi.  The examiner noted 
that the veteran complained of headaches and sensitivity to 
sun light which he attributed to the tumor.  The examiner 
noted that he was in no position to verify if this was true, 
but he stated that it seemed unlikely.  

In a December 1999 addendum, the VA examiner noted that basal 
cell carcinomas were "skin cancers associated among others 
with chronic sun exposure."  It was noted that it usually 
took at least five to ten years to develop.  The examiner 
stated that it seemed that the cancer was completely excised 
and that, except for the scar, there was no significant 
residual disability.  

The Board finds the statements of the veteran regarding the 
"boil" below his eye during and subsequent to service to be 
credible.  Indeed, the statements were corroborated by his 
spouse and a friend, both of whom were identified as being 
nurses.  The Board acknowledges the VA examiner's opinion 
that basal cell carcinomas were "skin cancers associated 
among others with chronic sun exposure."  The examiner also 
stated, however, that a basal cell carcinoma could be 
"cystic" and present itself as a boil-like lesion and that 
a basal cell carcinoma could also develop on a chronically 
nonhealing lesion regardless of the cause of the nonhealing.  
Thus, the Board finds that the evidence is in relative 
equipoise.  That is, it is shown as likely as not that the 
veteran's basal cell carcinoma that was excised in 1981 had 
its onset during service as a cystic, boil-like lesion.  

The Board finds, however, that the only current disorder 
associated with the carcinoma is the scarring below the eye.  
There is no evidence of recurrence of the cancer or of 
systemic or nervous manifestations associated with the 
scarring.  



ORDER

Service connection for the scar below the left eye as the 
residual of the removal of a basal cell carcinoma is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

